Name: 2013/32/EU: Decision of the European Central Bank of 19Ã December 2012 amending Decision ECB/2010/24 on the interim distribution of the income of the European Central Bank on euro banknotes in circulation and arising from securities purchased under the securities markets programme (ECB/2012/33)
 Type: Decision
 Subject Matter: accounting;  monetary economics;  free movement of capital
 Date Published: 2013-01-17

 17.1.2013 EN Official Journal of the European Union L 13/12 DECISION OF THE EUROPEAN CENTRAL BANK of 19 December 2012 amending Decision ECB/2010/24 on the interim distribution of the income of the European Central Bank on euro banknotes in circulation and arising from securities purchased under the securities markets programme (ECB/2012/33) (2013/32/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 33 thereof, Whereas: (1) Decision ECB/2010/24 of 25 November 2010 on the interim distribution of the income of the European Central Bank on euro banknotes in circulation and arising from securities purchased under the securities markets programme (1) lays down how the European Central Bank (ECB) distributes to the NCBs: (a) its income on euro banknotes in circulation accrued each financial year; and (b) its income arising from securities purchased under the securities markets programme (SMP) earned in each financial year. (2) It is considered necessary to align the dates for the interim distribution of the ECBs income on euro banknotes in circulation with those for the distribution of the ECBs income arising from SMP securities. Unless otherwise decided by the Governing Council, the ECB should distribute these two types of income on the last working day in January of the following year. This gives the ECB sufficient time to determine the amount of any income earned from SMP securities. (3) Decision ECB/2010/24 needs to be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendment Article 2(2) to (4) is replaced by the following: 2. Unless otherwise decided by the Governing Council, the ECB shall distribute to the NCBs its income on euro banknotes in circulation accrued and its income arising from SMP securities earned in each financial year on the last working day in January of the following year. 3. The amount of the ECBs income on euro banknotes in circulation may be reduced in accordance with any decision by the Governing Council on the basis of the Statute of the ESCB in respect of expenses incurred by the ECB in connection with the issue and handling of euro banknotes.. Article 2 Entry into force This Decision shall enter into force on 31 December 2012. Done at Frankfurt am Main, 19 December 2012. The President of the ECB Mario DRAGHI (1) OJ L 6, 11.1.2011, p. 35.